UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [X]Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2007 OR []Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-23391 XFORMITY TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1434313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4141 Blue Lake Circle, Dallas, Texas 75244 (Address of principal executive offices, including zip code) Issuer's Telephone No., including area code: (972) 661-1200 Securities registered under Section 12(b) of the Exchange Act: Title of each className of each exchange on which registered Common StockOTC Electronic Bulletin Board Securities registered under Section 12(g) of the Exchange Act: Title of Class Common Stock, $0.0001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.* Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Check if there is no disclosure of delinquent filers in response to item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX State issuer's revenue for its most recent fiscal year:$1,076,354 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of September 6, 2007 was: $1,921,165. Common stock, $0.0001 par value, outstanding at September 6, 2007: 50,931,553 The Company incorporates by reference the following: Part IV – Exhibits 1.The Exhibits identified in Item 13 of this Report Transitional Small Business Disclosure Format (Check one):Yes; No
